NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 MARCO ANTONIO VELASCO, Appellant.

                             No. 1 CA-CR 14-0095
                              FILED 09-16-2014


             Appeal from the Superior Court in Yuma County
                        No. S1400CR201300189
              The Honorable Lawrence C. Kenworthy, Judge

                         AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Yuma County Public Defender's Office, Yuma
By Edward F. McGee
Counsel for Appellant
                             STATE v. VELASCO
                             Decision of the Court



                       MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in which
Judge Andrew W. Gould and Judge Randall M. Howe joined.


J O H N S E N, Judge:

¶1             Marco Antonio Velasco was convicted of aggravated assault,
a Class 3 felony, and misconduct involving weapons, a Class 4 felony. The
superior court sentenced him to concurrent prison terms, the longer of
which was 6.5 years, and credited him with 342 days of presentence
incarceration. On appeal, Velasco argues only that the superior court erred
by failing to grant him an additional day of presentence incarceration
credit. The State confesses error, acknowledging that Velasco was entitled
to 343 days of presentence incarceration credit. Although Velasco did not
object to the error at trial, the failure to grant all presentence credit to which
a defendant is entitled constitutes fundamental error. State v. Ritch, 160
Ariz. 495, 498, 774 P.2d 234, 237 (App. 1989).

¶2            For the reasons stated, we affirm Velasco's convictions and
sentences, but modify the judgment to reflect a total of 343 days of
presentence incarceration credit on each count. See State v. Stevens, 173 Ariz.
494, 496, 844 P.2d 661, 663 (App. 1992).




                                   :gsh




                                        2